Exhibit 10.2

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
as of June 30, 2015 (the “Effective Date”), by and between Capnia, Inc., a
Delaware corporation with offices at 3 Twin Dolphin Drive, Suite 160, Redwood
City, CA 94065 (the “Company”), and George Tidmarsh, MD, PhD, an individual with
offices at [PRIVATE ADDRESS] (the “Purchaser”).

RECITALS

A. Concurrently herewith, the Company and the Purchaser are entering into the
Agreement and First Amendment to Asset Purchase Agreement, dated as of even date
herewith (the “Agreement and Amendment”), pursuant to which, among other things,
the Asset Purchase Agreement dated May 11, 2010 between the Company and
BioMedical Drug Development Inc. (“BDDI”), as transferred by BDDI to the
Purchaser, will be amended upon the terms set forth therein.

B. Upon the Effective Date, the Company wishes to issue to the Purchaser 40,000
fully paid and non-assessable shares of the Company’s common stock (“Common
Stock”) as consideration for the Purchaser’s entering into of the Agreement and
Amendment.

AGREEMENT

In consideration of the mutual promises and covenants set forth herein, and
other consideration, the receipt and adequacy of which is hereby acknowledged,
the parties hereto agree as follows:

1. Issuance of Stock. The Company hereby agrees to sell and issue to the
Purchaser 40,000 shares of the Company’s fully paid and non-assessable Common
Stock (the “Shares”), and the Purchaser hereby agrees to purchase the Shares.
The Purchaser has fully paid the purchase price for the Shares by entering into
the Agreement and Amendment and consummating the transactions contemplated
thereunder.

2. Form of Payment; Delivery of Stock Certificate. The consideration for the
Shares shall be paid by, and effective upon, the Effective Date. As soon as
practicable following the Effective Date, the Company will issue and deliver to
Purchaser a certificate representing the Shares.

3. Legends. The share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legends:

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.”

(b) Any legend required to be placed thereon by applicable state securities laws
or consistent with the Purchaser’s obligations under this Agreement.



--------------------------------------------------------------------------------

4. Representations and Warranties of Purchaser. In connection with the purchase
of the Shares, the Purchaser represents to the Company the following:

(a) The Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. The Purchaser is
purchasing the Shares for investment for the Purchaser’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”). The Purchaser is an accredited investor within the meaning of Rule 501(a)
of the Securities Act.

(b) The Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Purchaser’s
investment intent as expressed herein. In this connection, the Purchaser
understands that, in the view of the Securities and Exchange Commission (the
“Commission”), the statutory basis for such exemption may not be present if the
Purchaser’s representations meant that the Purchaser’s present intention was to
hold the Shares for a minimum capital gains period under the tax statutes, for a
deferred sale, for a market rise, for a sale if the market does not rise or for
a year or any other fixed period in the future.

(c) The Purchaser further acknowledges and understands that the Shares must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. The Purchaser further
acknowledges and understands that the Company is under no obligation to register
the Shares. The Purchaser understands that the certificate evidencing the Shares
will be imprinted with a legend which prohibits the transfer of the Shares
unless they are registered or such registration is not required in the opinion
of counsel for the Company.

(d) The Purchaser is aware of the adoption of Rule 144 by the Commission,
promulgated under the Securities Act, which permits limited public resale of
securities acquired in a non-public offering subject to the satisfaction of
certain conditions.

(e) The Purchaser further acknowledges that, in the event all of the
requirements of Rule 144 are not met, compliance with Regulation A or some other
registration exemption will be required, and that, although Rule 144 is not
exclusive, the staff of the Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and other than pursuant to Rule 144 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales and that such persons and the brokers who participate in the
transactions do so at their own risk.

5. Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares which
may be made by the Company after the date of this Agreement.

6. Tax Consequences. The Purchaser has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. With respect to such matters, the Purchaser
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents, written or oral. The Purchaser understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of the transactions contemplated by this Agreement.

 

-2-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company and the Purchaser.

(b) Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand or by messenger addressed:

(i) if to the Purchaser, at the Purchaser’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof; or

(ii) if to the Company, to its address or facsimile number listed on the
signature page of this Agreement (Attn: Chief Executive Officer), or to such
other address or facsimile number as the Company shall have furnished to the
Purchaser, with a copy (which shall not constitute notice under any
circumstances) to Elton Satusky, Wilson Sonsini Goodrich & Rosati, 650 Page Mill
Road, Palo Alto, California 94304 or at facsimile number (650) 493-6811 or at
esatusky@wsgr.com.

With respect to any notice given by the Company hereunder, the Purchaser agrees
that such notice may be given by facsimile or by electronic mail.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile, upon confirmation of facsimile transfer, or, if sent by electronic
mail, upon confirmation of delivery.

(c) Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.

(d) Assignment. This Agreement, and any and all rights, duties and obligations
hereunder, shall not be assigned, transferred, delegated or sublicensed by the
Purchaser without the prior written consent of the Company. Any attempt by the
Purchaser without such permission to assign, transfer, delegate or sublicense
any rights, duties or obligations that arise under this Agreement shall be void.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

(e) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
hereof. No party shall be liable or bound to any other party in any manner with
regard to the subjects hereof by any warranties, representations or covenants
except as specifically set forth herein.

(f) Delay; Omission. Except as expressly provided herein, no delay or omission
to exercise any right, power or remedy accruing to any party to this Agreement
upon any breach or default of any other party under this Agreement shall impair
any such right, power or remedy of such non-defaulting party, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or

 

-3-



--------------------------------------------------------------------------------

approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

(g) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

(i) Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent to the exclusive jurisdiction of, and
venue in, the state courts in San Mateo County in the State of California (or,
in the event of exclusive federal jurisdiction, the courts of the Northern
District of California).

(j) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

COMPANY: CAPNIA, INC. By:

 /s/ Anish Bhatnagar

Name: Anish Bhatnagar Title:   Chief Executive Officer Address: 3 Twin Dolphin
Drive, Suite 160 Redwood City, CA 94065 PURCHASER: GEORGE TIDMARSH, MD, PHD By:

 /s/ George Tidmarsh

Address: [PRIVATE ADDRESS]

[Signature Page to Capnia, Inc. Common Stock Purchase Agreement]